internal_revenue_service department of the treasury number release date index number ty washington dc person to contact telephone number refer reply to cc corp 6-plr-167280-01 date date legend parent purchaser corp1 target2 target3 target4 target5 target6 target7 target8 target9 corp10 target2sub1 target2sub2 target2sub3 target4sub1 plr-167280-01 target7sub1 seller date a date b date c parent official tax professional w x y z dear this letter responds to a letter dated date submitted on behalf of parent the common parent of the consolidated_group of which purchaser is a member requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent is requesting an extension to file a sec_338 election under sec_338 with respect to the acquisition or deemed acquisition on date b of the stock of target2 target3 target4 target5 target6 target7 target8 target9 target2sub1 target2sub2 target2sub3 target4sub1 and target7sub1 sometimes hereinafter referred to as the targets for convenience the foregoing sec_338 election is sometimes hereinafter referred to as the election all of targets are foreign_corporations all citations in this letter to regulations under sec_338 are to regulations in effect on date b additional information was received in letters transmitted via facsimile dated date and date the material information is summarized below parent is the common parent of a consolidated_group purchaser is an indirect subsidiary of parent and joins in filing a consolidated_return with parent immediately before the acquisitions described herein on date b seller a foreign_corporation wholly owned target2 target3 target4 target5 target6 target7 and target8 target was owned w by seller x by target2 and y by corp10 w plus x comprising over of the target9 stock and w plus x plus y comprising of the target9 stock target2 wholly owned target2sub1 target2sub2 and plr-167280-01 target2sub3 target7 wholly owned target7sub1 target owned z of target4sub1 on date a parent and seller entered into a purchase agreement for parent or an affiliate of parent which included purchaser to acquire from seller all of the stock of target2 through target9 owned by seller in exchange for cash and the assumption of debt on date b purchaser acquired from seller all of the stock of target2 through target8 it is represented that the acquisitions of the stock of target2 through target8 all qualified as qualified_stock purchases within the meaning of sec_338 also on date b purchaser acquired from seller all of the stock of corp1 a foreign_corporation which acquired w of the stock of target9 and all the stock of corp10 a foreign_corporation sec_338 elections with respect to the acquisitions of corp1 and corp10 were filed on date c it is represented that prior to their acquisition none of targets filed a united_states income_tax return was subject_to united_states income_taxation nor was required under sec_1_6012-2 to file a united_states income_tax return in addition none of targets was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect or a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 parent intended to file the election with respect to targets the election was due on date c but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent’s or targets’ taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer plr-167280-01 acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-2t d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent parent official and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election with respect to the acquisition of the stock of targets as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' parent’s consolidated group’s and targets’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 parent must file the election in accordance with sec_1_338-2t d that is a new election on form_8023 must be executed on or after the date on this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form parent must file or amend as applicable its returns to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and to attach to the returns a copy of this letter and a copy of the election we express no opinion as to whether the acquisition of targets’ stock plr-167280-01 qualifies as a qualified_stock_purchase under sec_338 or any other tax consequences arising from the election or the efficacy of the sec_338 elections made with respect to corp1 corp10 or any other corporations purchased or deemed purchased by parent and or its affiliates in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office the original of this letter is being sent to parent’s authorized representative and a copy of this letter is being sent to parent sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
